Citation Nr: 0029829	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original disability evaluation 
for residuals of a left hip fracture, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1997 to July 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant contends, in essence, that she is entitled to a 
disability rating in excess of 10 percent for her service-
connected postoperative residuals of a left hip fracture.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

VA has a duty to assist the appellant with the development of 
her claim.  38 U.S.C.A. § 5107 (West 1991 and Supp. 2000), as 
amended by The Veterans Claims Assistance Act of 2000, H.R. 
4864 (November 9, 2000).  This duty to assist includes 
obtaining all evidence pertaining to the claim and in VA's 
constructive possession.  38 C.F.R. § 3.103(d) (2000); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In her July 1999 substantive appeal, the appellant stated 
that she continued to receive treatment for her left hip at 
the Jackson, Mississippi VA medical center.  All records from 
that facility should be obtained and made part of the claims 
file.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (2000).

In this case, the Board finds that the appellant underwent VA 
examination in August 1998.  The appellant has claimed 
further left hip treatment since the VA physical examination.  
In addition, the Board finds that the appellant has 
complained of pain including significant pain even at rest.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any considerations of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. 
App. 202, 206 (1995).  The recent VA physical examination did 
not take into account the level of disability during any 
flare-ups or other periods of increased severity.

Overall, the Board finds that, after the above medical 
development has been completed, the RO must review the 
appellant's claim seeking an increased disability rating for 
her postoperative residuals of a left hip fracture, fully 
explaining the reasons and bases for its determinations, with 
correct application of the pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for her service-connected 
postoperative residuals of a left hip 
fracture, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The RO 
is specifically instructed to obtain the 
appellant's medical records from the VA 
medical center in Jackson, Mississippi.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the appellant 
for a VA examination in order to assess 
the current nature and severity of her 
service-connected postoperative residuals 
of a left hip fracture.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, 
including X-rays, if necessary, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All current manifestations of 
the appellant's left hip disability 
should be determined and discussed, 
including any limitation of motion, or 
swelling.  Any alteration of gait or use 
of an orthopedic appliance should be 
noted.  The severity of any found 
symptomatology should be evaluated.  
Numerical values should be assigned to 
flexion and extension motion test 
results.  Whether or not, and to what 
degree, any limitation of motion is due 
to pain should be determined.  The 
examiner should also assess and discuss 
the existence and severity of any 
functional loss due to pain on motion, 
weakness, instability, incoordination, or 
other functional impairment, pursuant to 
DeLuca, supra.  The examiner should 
indicate if the appellant's condition is 
subject to flare-ups and if so what level 
of impairment or functional loss is 
present during those flare-ups.  The 
reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
disability rating for service-connected 
postoperative residuals of a left hip 
fracture, based on all the relevant 
evidence.  All pertinent diagnostic codes 
under the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4  (1999), 
should be considered.  The RO must 
provide a complete rationale for its 
decision.

5.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


